Per Curiam.

The decedent died intestate jointly owning certain United States Savings Bonds with her husband, the administrator of the decedent’s estate. Such bonds were purchased through a payroll savings plan at the surviving spouse’s place of employment. The Probate Court of Trumbull County refused to tax one-half of the value of such bonds directly in contravention of the provisions to be found in Section 5731.02 (E), Revised Code.
The Tax Commissioner argues that through the use of language capable of only one interpretation the General Assembly of the State of Ohio has determined that joint and survivorship property owned by husband and wife shall be deemed to be a succession taxable to the extent of one-half the total of the *409property without regard to enhancement. Therefore, in refusing to follow the provisions of the inheritance tax statute in question, the Probate Court of Trumbull County erred as a matter of law.
We are in agreement with this argument. We find no other errors apparent in the record. The decision of the Probate Court is hereby reversed and a mandate is ordered sent to such Probate Court instructing it to recompute the inheritance tax due and owing to the State of Ohio.
Griffith, P. J., Donahue and Brown, JJ., concur.